DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May, 13, 2022 has been considered by the Examiner and made of record in the application file.

Response to Amendment
This Action is in response to Applicant’s amendment filed April 04, 2022. Claims 1, 2, 4-8, 10-12, 14, 16, 17, 19, 21 and 22  are still pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  14, 17  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miranda et al. (US 2018/0083692, hereinafter Miranda) in view of Hole et al. (US 2014/0370899, hereinafter Hole).
Regarding claim 14, Miranda teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor (FIG. 9 par [0081]), to cause the apparatus at least to receive a measurement report from a terminal aboard an aircraft, wherein the measurement report comprises at least one of an identity of at least one cell of an air-to-ground network, reference signal received power (RSRP) of the at least one cell, or a distance from the terminal to the at least one cell of an air-to-ground network as measured by the terminal (The aircraft station may calculate or determine forward link candidate serving stations and record SINR measurements in for example a forward link user capacity matrix and transmit such candidates to a network controller – par [0052] the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]. candidate FL serving cell list inherently includes information identifying the cells),
{wherein the measurement report comprises only information of cells of the air-to-ground-network that are located less than a maximum distance limit from the terminal}.
Miranda fails to teach wherein the measurement report comprises only information of cells of the air-to-ground-network that are located less than a maximum distance limit from the terminal.
However, Hole teaches wherein the measurement report comprises only information of cells that are located less than a maximum distance limit from the terminal (The reduced NCL may, in one example, include only those cells 11 of the NCL that are within some predetermined distance of the terminal 13 – par [0025] The reduced NCL may then be used to take measurements 25, which may serve to thus reduce the number of cells being measured. The resulting measurements may optionally be reported to the network 26 – par [0020]. The reduced NCL may then be used to take measurements 245. The resulting measurements may optionally be reported to the network 246 – par [0074]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hole in Miranda to reduce number of cells being reported.
 Regarding claim 17, Miranda teaches a method, comprising: receiving, by a network node, a measurement report from a terminal aboard an aircraft, wherein the measurement report comprises at least one of an identity of at least one cell of an air-to-ground network, reference signal received power (RSRP) of the at least one cell, or a distance from the terminal to the at least one cell of the air-to-ground network as measured by the terminal (The aircraft station may calculate or determine forward link candidate serving stations and record SINR measurements in for example a forward link user capacity matrix and transmit such candidates to a network controller – par [0052] the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]. candidate FL serving cell list inherently includes information identifying the cells), 
{wherein the measurement report comprises only information of cells of the air-to-ground network that are located less than a maximum distance limit from the terminal}.
Miranda fails to teach wherein the measurement report comprises only information of cells that are located less than a maximum distance limit from the terminal.
However, Hole teaches wherein the measurement report comprises only information of cells that are located less than a maximum distance limit from the terminal (The reduced NCL may, in one example, include only those cells 11 of the NCL that are within some predetermined distance of the terminal 13 – par [0025] The reduced NCL may then be used to take measurements 25, which may serve to thus reduce the number of cells being measured. The resulting measurements may optionally be reported to the network 26 – par [0020]. The reduced NCL may then be used to take measurements 245. The resulting measurements may optionally be reported to the network 246 – par [0074]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hole in Miranda to reduce number of cells being reported.
Regarding claim 22, Miranda in view of Hole teaches claim 17 and further teaches a computer program embodied on a non-transitory computer readable medium, said computer program comprising program instructions which, when executed in hardware, cause the hardware to perform the method according to claim 17 (par [0081]), [0082]). 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of Hole and further in view of Axmon et al. (US 2013/0150054, hereinafter Axmon).
Regarding claim 16, Miranda in view of Hole teaches claim 14 but Miranda fails to teach wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: compare the reference signal received power of the cells included in the measurement report; and trigger handover of the terminal to a cell with the highest reference signal received power. 
Axmon teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: compare the reference signal received power of the cells included in the measurement report; and trigger handover of the terminal to a cell with the highest reference signal received power (network determines, in step 533, the best target 3G or 2G cell with respect to the determined UE location by using the coverage map, and issues, in step 534, a handover, a release with redirection or a cell change order to that cell… Since the target 2G or 3G cell is the best or the strongest cell at the UE position, the UE will find it quickly – par [0146]. “Strongest cell” indicates a comparison of signal strength levels).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Axmon in Miranda to provide an simple method in determining UE’s location (par [0121]).
Regarding claim 19, Miranda in view of Hole teaches claim 17 but Miranda fails to teach further comprising: comparing the reference signal received power of the cells included in the measurement report; and triggering handover of the terminal to a cell with the highest reference signal received power. 
Axmon teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: compare the reference signal received power of the cells included in the measurement report; and trigger handover of the terminal to a cell with the highest reference signal received power (network determines, in step 533, the best target 3G or 2G cell with respect to the determined UE location by using the coverage map, and issues, in step 534, a handover, a release with redirection or a cell change order to that cell… Since the target 2G or 3G cell is the best or the strongest cell at the UE position, the UE will find it quickly – par [0146]. “Strongest cell” indicates a comparison of signal strength levels).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Axmon in Miranda to provide an simple method in determining UE’s location (par [0121]).

Allowable Subject Matter
Claims 1, 2, 4-8, 10-12 and 21 are allowed.

Response to Arguments
Argument against claims 1, 2, 4-8, 10-12 and 21 are persuasive. The claims are allowed and are not addressed.
Claims  14, 16, 17, 19  and 22 remain rejected.
Applicant argues “the solution provided in Hole cannot by applied by a terminal associated with an A2G network” because “the situation is unique for A2G and does not exist in terrestrial networks, because the terrestrial network deployments never include such large cells. Even if they did include sys large cells, due to the non-line-of-sight conditions in large-cell terrestrial networks, the distance cells would be much more attenuated than the closer cells” (page 16)
The Examiner submits that the argument is not persuasive because there is no evidence that Hole’s implementation must be limited to only cells with small size, especially the  features disclosed by paragraph [0025], [0031], and [0064] cited by the office action.

Further Applicant argues “Hole only involves a terrestrial network. As such, Hole cannot not disclose a terminal associated with an air-to-ground network transmitting a measurement report to an A2G network, as provided in the present claims. Moreover, as discussed in detail above, the problem addressed by the present claims does not exist in terrestrial networks.”
The Examiner submits that Miranda and Hole both are concerned with a process for facilitating a selecting a cell in a wireless network (Miranda, abstract and Hole’s abstract). Hole provides a reduced report list for reducing data transmission which is valuable in a ATG disclosed by Miranda, therefore it is obvious to combine. There is no evidence that Hole’s implementation cannot be implemented in Miranda’s system.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642